UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6600


DWAIN C. FERRELL,

                Plaintiff - Appellant,

          v.

ROBERT C. LEWIS; ALVIN W. KELLER, JR.; SUPERINTENDENT BRAD
PERITT; PERT TEAM,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03220-F)


Submitted:   June 13, 2013                  Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwain C. Ferrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dwain   Ferrell   appeals   the    district   court’s   order

dismissing his complaint for failing to state a claim, pursuant

to 28 U.S.C. § 1915(e)(2)(B)(ii) (2006).         We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.       Ferrell v. Lewis, No.

5:12-ct-03220-F (E.D.N.C. Apr. 9, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                  2